MEMORANDUM **
Roman Melero Carrasco, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance, without opinion, of an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Melero Carrasco’s due process challenge to the BIA’s summary affirmance of the IJ’s decision is foreclosed by Falcon Carriche v. Ashcroft, 850 F.3d 845, 849-52 (9th Cir.2003). Melero Carrasco’s contention that asylum cases cannot be summarily affirmed because they are fact-intensive is foreclosed by Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1078-79 (9th Cir.2004) (citing Falcon Carriche).
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 749-50 (9th Cir.2004), Melero Carrasco’s motion for a stay of removal included a timely request for a stay of voluntary departure. Because the motion for stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal, and this stay will expire upon issuance of this Court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.